DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “void between the first mating piece and the second mating piece forming an open top of the movable base” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 cites “commands frobtm a remote” which should be “commands from a remote”.
Claim 1 cites “the received element” but it is referring back to the “receiver element”. It should be corrected to “the receiver element”.
Claim 11 cites “the receive element” which should be “the receiver element”.
Claim 11 cites “and the to moveable base”, which should be “and to the moveable base”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10-11, 13, and 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 11 cites of “wherein the wire element passes above the first riding pulley and the second riding pulley, and wherein the wire element passes below the pulley wheel”, and “wherein the first riding pulley and the second riding pulley are positioned below the wire element and the pulley wheel is positioned above the wire element,” which introduces new matter into the disclosure. The limitations were not disclosed in the specifications and figures when the application was originally filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-11, 13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-7, 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) in view of Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, Cipriani (US 2010/0041309), and Kruijff et al. (US 21016/0270372), hereinafter Kruijff.
	Regarding claim 1, Tagliaferri teaches of (Fig. 2) an animal entertainment system, comprising:
a wire element (line 72) having a first end and a second end that opposes the first end;
a moveable base (flying saucer 10) coupled to the wire element (72) and being configured to move along the wire element in a first direction towards the first end and in a second direction towards the second end (Col. 1 lines 26-29, device moves in one direction and then in the opposite direction along the wire element), the moveable base (10) having an outer housing (pan assembly 12) formed by a first mating piece (lower pan 92) and a second mating piece (upper pan assembly 12), 
wherein the outer housing (12) includes a void (space above the lower pan 92 before the pan is assembled) between the first mating piece and the second mating piece (void between the first and second mating piece) forming an open top of the movable base (second mating piece 12 has an open top, especially when the lid is open);
a motor (motor 24) positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30), the pulley wheel (30) positioned in 
wherein the wire element (72) traverses through the void of the outer housing (wire traverses through the void of the outer housing).
The claim is best understood and interpreted as detailed in the 112b rejection hereinabove. 
Tagliaferri does not appear to teach of a first riding pulley positioned within the moveable base and secured to the second mating piece, the first riding pulley positioned in the first plane and rotating about a second axle;
a second riding pulley positioned within the moveable base and secured to the second mating piece, the second riding pulley positioned in the first plane and riding about a third axle, the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element, the pulley wheel, the first riding pulley and the second riding pulley being configured to support the moveable base's weight; 
a payload secured within and to the moveable base;
a receiver element positioned within the moveable base and housed within the payload, the received element being configured to receive commands from a remote control device and
a dropline device secured to the payload and extending through a hole in a bottom of the moveable base: 

wherein the wire element passes below the pulley wheel.
Groskreutz is in the field of motor wheels and teaches of (Fig. 2) the pulley wheel (drive wheel 36) positioned in a first plane (pulley wheel 36 lies on a first plane) and rotating about a first axle (motor drive shaft 42); 
a first riding pulley (rope inlet wheel 38), the first riding pulley (38) positioned in the first plane (in the first plane) and rotating about a second axle (rotates around shaft 39); 
a second riding pulley (pinch wheel 40), the second riding pulley (40) positioned in the first plane (positioned in the first plane) and riding about a third axle (shaft 41), the first riding pulley (38) and the second riding pulley (40) being configured to aid in coupling the moveable base (apparatus 160) to the wire element (tow rope 22), the pulley wheel (36) (Fig. 18, first riding pulley 38 and second riding pulley 40 is configured to aid in coupling the moveable base 160 to the wire element 22 to move up the hill), the first riding pulley (38) and the second riding pulley (40) being configured to support the moveable base's weight (configured to support the moveable base’s weight to move the moveable base forward); and
wherein the second axle (39) and the third axle (41) are positioned above the first axle (42) (second axle 39 and third axle 41 are above the first axle 42), wherein the wire element (22) passes above the first riding pulley (38) and the second riding pulley (40) (wire element 22 passes above the first riding pulley 38 and second riding pulley 40), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Groskreutz to replace the single pulley wheel with the pulley wheel, first and second riding pulley, and wire element configured as described above in the movable base and secured to the second mating piece in order to use a lower preloaded tension between the cable and the wheel to assure adequate gripping force to drive the wire under load when compared to only 180 degrees wrap around the drive wheel as motivated by Groskretutz in Col. 1 lines 43-46.
Cipriani is in the field of toys and teaches (Fig. 2 and 3, ¶0012) of a payload (Fig. 3, housing of receiver 14) secured within and to the moveable base (toy vehicle 10) (Fig. 3, payload is secured within and to the movable base 10);
a receiver element (14) within the moveable base (Fig. 1, 10) and being configured to receive commands from the remote control device (Abstract, remote controlled toy is configured to receive commands from the remote control device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a payload secured within and to the movable base and a receiver element within the movable base and being configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Marlin to have a dropline device secured to the moveable base, which Examiner notes would also secure it to the payload in the moveable base, and extending through a hole in a bottom of the moveable base in order to extend an object from the toy such that it is more entertaining to the animal or user.

Regarding claim 5, Tagliaferri as modified teaches of the invention in claim 1, wherein the second mating piece (upper pan assembly 12) comprises a motor housing (chassis 16).

Regarding claim 6, Tagliaferri as modified teaches of the invention in claim 1, but does not appear to teach wherein the dropline device comprises an attaching lure at an opposing end from the moveable base.
Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) wherein the dropline device (bait device 36) comprises an attaching lure (bait held on the bait device is an attaching lure) at an opposing end from the moveable base (lure is at an opposing end from the moveable base 24).


Regarding claim 7, Tagliaferri as modified teaches of the animal entertainment system of claim 1, however, Tagliaferri does not appear to teach of the remote control device is configured to send commands in the form of infrared signals.
Regarding claims 7, Cipriani is in the field of toys and teaches (Figure 2 and 3) of the remote control device (Abstract, remote controlled toy) is configured to send commands in the form of infrared signals (¶0022, the communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have the remote control device configured to send commands in the form of infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal.


Kruijiff is in the field of amusement devices for animals and teaches of wherein the first end of the wire element is between 10 and 20 feet from the second end of the wire element (¶0068, a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Regarding claim 11, Tagliaferri teaches (Fig. 2) of a moveable base (flying saucer 10) configured to move about a wire element (line 72) in a first direction towards a first end of the wire element and in a second direction towards a second end of the wire element (Col. 1 lines 26-29, device moves in one direction and then in the opposite direction along the wire element), the moveable base (10) comprising:
an outer housing (pan assembly 12) having a first mating piece (lower pan 92)  and a second mating piece (upper pan assembly 12), the second mating piece (12) 
wherein the outer housing (12) includes a void (space above the lower pan 92 before the pan is assembled) between the first mating piece and the second mating piece (void between the first and second mating piece) forming an open top of the movable base (second mating piece 12 has an open top, especially when the lid is open);
a motor (motor) located within the motor housing (chassis 12) of the second mating piece (12), the motor positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30), the pulley wheel (30) positioned in a first plane (pulley wheel 30 lies on a first plane) and rotating about a first axle (vertical drive shaft 28), the pulley wheel (30) being configured to engage the wire element to aid in moving the moveable base along the wire element (pulley wheel 30 coupled to moveable based and aids in moving the moveable base 10 along it);
wherein the wire element (72) traverses through the void of the outer housing (wire traverses through the void of the outer housing).
The claim is best understood and interpreted as detailed in the 112b rejection hereinabove.
Tagliaferri does not appear to teach of a first riding pulley positioned within the moveable base and secured to the second mating piece, the first riding pulley positioned in the first plane and rotating about a second axle;

a payload secured within and to the moveable base;
a receiver element positioned within the moveable base and housed within the payload, the receiver element being configured to receive commands from a remote control device and
a dropline device secured to the payload and extending through a hole in a bottom of the moveable base, 
wherein the first riding pulley and the second riding pulley are positioned below the wire element and the pulley wheel is positioned above the wire element, and 
wherein the second axle and the third axle are positioned above the first axle. 
Groskreutz is in the field of motor wheels and teaches of (Fig. 2) the pulley wheel (drive wheel 36) positioned in a first plane (pulley wheel 36 lies on a first plane) and rotating about a first axle (motor drive shaft 42); 
a first riding pulley (rope inlet wheel 38), the first riding pulley (38) positioned in the first plane (in the first plane) and rotating about a second axle (rotates around shaft 39); 
a second riding pulley (pinch wheel 40), the second riding pulley (40) positioned in the first plane (positioned in the first plane) and riding about a third axle (shaft 41), the 
wherein the first riding pulley (38) and the second riding pulley (40) are positioned below the wire element (below the wire element 22) and the pulley wheel (36) is positioned above the wire element (pulley wheel 36 is positioned above the wire element),
wherein the second axle (39) and the third axle (41) are positioned above the first axle (42) (second axle 39 and third axle 41 are above the first axle 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Groskreutz to replace the single pulley wheel with the pulley wheel, first and second riding pulley, and wire element configured as described above in the movable base and secured to the second mating piece in order to use a lower preloaded tension between the cable and the wheel to assure adequate gripping force to drive the wire under load when compared to only 180 degrees wrap around the drive wheel as motivated by Groskretutz in Col. 1 lines 43-46.

a receiver element (14) within the moveable base (Fig. 1, 10) and housed within the payload (Fig. 3, receiver element 14 housed in payload) being configured to receive commands from the remote control device (Abstract, remote controlled toy is configured to receive commands from the remote control device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a payload secured within and to the movable base and a receiver element within the movable base and being configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.
Kruijiff is in the field of amusement devices for animals and teaches of (Fig. 1) a dropline device (bait device 36) secured to the movable base (secured to the movable central member 24) and extending through a hole in a bottom of the moveable base (movable central member 24 has a central hole that is on the bottom of the base 24 and the dropline device 36 extends through the hole). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Marlin to have a dropline device secured to the moveable base, which Examiner notes would also secure it to the payload in the moveable base, and 

Regarding claim 16, Tagliaferri as modified teaches of the invention in claim 11, but does not appear to teach wherein the dropline device comprises an attaching lure at an opposing end from the payload.
Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) wherein the dropline device (bait device 36) comprises an attaching lure (bait held on the bait device is an attaching lure) at an opposing end from the moveable base (lure is at an opposing end from the moveable base 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to an opposing end from the moveable base, which Examiner notes would also make it be at an opposing end from the payload, in order to attract an animal to chase and play with the lure.  

Regarding claim 17, Tagliaferri as modified teaches of the invention in claim 11, but does not appear to teach that the receiver element is configured to receive infrared signals from the remote control device. 
Cipriani is in the field of toys and teaches of the receiver element is configured to receive infrared signals from the remote control device (¶0022, the communication between the receiver and transmitter may be accomplished by radio frequency, infrared, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani that the receiver element is configured to receive infrared signals from the remote control device in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal.

Regarding claim 18, Tagliaferri as modified discloses of the invention in claim 11 but does not appear to teach of wherein the first end of the wire element is between 10 and 20 feet from the second end of the wire element. 
Kruijiff is in the field of amusement devices for animals and teaches of wherein the first end of the wire element is between 10 and 20 feet from the second end of the wire element (¶0068, a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, Cipriani (U.S. 2010/0041309), ), and Kruijff et al. (US 21016/0270372), hereinafter Kruijff, as applied to claim 1 above, in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 4, Tagliaferri as modified teaches of the animal entertainment system of claim 1. Tagliaferri does not appear to teach that wherein the first mating piece comprises a light-emitting diode (LED). 
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, Cipriani (US 2010/0041309), and Kruijff et al. (US 21016/0270372), hereinafter Kruijff, as applied to claim 11 above, and further in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 13, Tagliaferri does not teach wherein the first mating piece comprises a light-emitting diode (LED).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Response to Arguments
Applicant’s arguments with respect to the drawing objections (Remarks, p. 7) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the specifications. The objections have been withdrawn.

Applicant’s arguments with respect to the claim objections (Remarks, p. 7) have been fully considered and are persuasive in light of the amendments to the claims. The objections have been withdrawn. Examiner notes that new claim objections have been made in light of the amendments to the claims, as detailed hereinabove.

Applicant’s arguments (Remarks, pp. 7-8) with respect to the rejection of claims 1, 4-7, 10-11, 13, and 16-18 under §112(b) have been fully considered and are partially  persuasive in light of the amendments to the claims.

Applicant argues that the wire positioning on the pulley wheels and the first and second riding pulleys are implicit or inherent and that if the wire was below the riding 
One of ordinary skill in the arts would have been able to position the wire element in such a way that the wire element is below the riding pulleys and above the pulley wheel such that it would be in contact with the pulley wheel and the moveable base would be able to move about the wire element. The wire positioning as claimed is not inherent for at least the reason that there are different configurations of positioning the wire to be in contact of the first and second riding pulleys and the pulley wheel. For the purposes of argument, Chasteen (US 9,579,578) in Fig. 4 and Harmon (US 3,405,651) in Fig. 3 show the configuration of the wire under the first and second riding pulleys and above the pulley wheel. One of ordinary skill in the arts would be able to position the wire under the riding pulleys and above the pulley wheel such that it would contact the wire to move the moveable base. Furthermore, it is not shown in the drawings nor described in the specifications how the wire would engage the wheels.

Applicant amended the claims to include the unintentionally omitted words and thus, the 112(b) rejection for omitted words is withdrawn. 

Applicant’s arguments (Remarks, pp. 9-11) with respect to the rejection of claims 1, 4-7, 10-11, 13, and 16-18 under §103 have been considered but are not persuasive. 
	Applicant argues that the prior art does not teach of the amended limitations in claim 1. The Examiner respectfully disagrees as cited hereinabove. 

Applicant argues that Tagliaferri does not disclose of a void. As best understood by the disclosure and how the void is interpreted as detailed in the 112(b) rejection above, the Examiner respectfully disagrees as cited above. 
	
Applicant argues that Groskreutz cannot be properly combined with Tagliaferri due to the engine in Groskreutz. The Examiner respectfully disagrees. 
The engine of Groskreutz is not incorporated into Tagliaferri. Only the wire configuration as claimed in claim 1 and taught in Groskreutz as detailed hereinabove is incorporated. One of ordinary skill in the arts would have been able to incorporate the teachings of Groskruetz to replace the single pulley wheel with the pulley wheel, first and second riding pulley, and wire element configured as described above in the movable base and secured to the second mating piece in order to use a lower preloaded tension between the cable and the wheel to assure adequate gripping force to drive the wire under load when compared to only 180 degrees wrap around the drive wheel as motivated by Groskretutz in Col. 1 lines 43-46.
	
Applicant argues that Krujiff does not teach of the “dropline device secured to the payload and extending through a hole in a bottom of the moveable base” because Kruijff’s bait device is secured to a cable that is driven by a bait device winch and passes freely through the central member. The Examiner respectfully disagrees. 
	The bait device 36 is secured to the moveable base 24 through the use of the cable. The limitation does not limit the bait device to go through the central member just 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647